—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules which prohibit inmates from harassing a facility employee, making false statements, being out of place and interfering with an employee. Among the evidence introduced at petitioner’s disciplinary hearing was a misbehavior report authored by a female teacher indicating that she received a sexually suggestive card that matched petitioner’s handwriting. According to a second misbehavior report, petitioner subsequently gained access to the teacher’s classroom by lying to a correction officer. The reports, together with the card, petitioner’s handwriting sample and the testimony of the teacher and the correction officer, provided substantial evidence of petitioner’s guilt (see, Matter of Ellis v Coombe, 253 AD2d 945), despite the fact that a handwriting expert did not compare petitioner’s handwriting samples with the card (see, Matter of Smith v Coughlin, 198 AD2d 726). We have examined petitioner’s remaining contentions and reject them as lacking in merit.
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.